IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-31044
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RUDY THOMAS MITCHELL,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 97-CR-10007-ALL
                         - - - - - - - - - -
                             May 15, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rudy Thomas Mitchell appeals the sentence he received after

he pleaded guilty to possession of a machine gun.   Mitchell has

not shown that the district court mistakenly thought that it

could not downwardly depart or that the court misapplied the

Sentencing Guidelines.   Thus, Mitchell’s argument that he was

entitled to a downward departure in his sentence based on




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                              - 2 -

economic loss to third parties is not reviewable.   See United

States v. DiMarco, 46 F.3d 476, 477-78 (5th Cir. 1995).

     AFFIRMED.